       Case 3:21-cv-00126-LC-MJF Document 3 Filed 02/26/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RUSSELL LEE ENFINGER.

             Petitioner,

v.                                              Case No. 3:21-cv-126-LC-MJF

DEPARTMENT OF CORRECTIONS
SECRETARY,

             Respondent.
                                        /

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 21, 2021. (Doc. 2). Petitioner was furnished a

copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I conclude that it

should be adopted.

      Accordingly, it is ORDERED:




                                  Page 1 of 2
       Case 3:21-cv-00126-LC-MJF Document 3 Filed 02/26/21 Page 2 of 2




      1.     The Magistrate Judge’s Report and Recommendation (Doc. 2), is

adopted and incorporated by reference in this Order.

      2.     This action is DISMISSED for lack of subject matter jurisdiction.

      3.     The Clerk of Court is directed to close this case file and to send

Petitioner the petition form for seeking relief under 28 U.S.C. § 2254.

      DONE AND ORDERED this 26th day of February, 2021.



                                   s/L.A. Collier
                              LACEY A. COLLIER
                          SENIOR UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
